Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections – 37 CFR 1.75(a)
Claims 2, 3 and 8 are objected to under 37 CFR 1.75(a)  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
             In claim 2:
             It is unclear from the claim as to what  “a distance between a center of the housing  and a vibration fulcrum”, lines 5-6, is because a position or location of the “vibration fulcrum” is not defined in the claim, and  thus, the “distance” cannot be recognized as to what it is accordingly.
             Claim 3 depends upon claim 2, and thus it is also unclear for the same reason applied to claim 2 above.
             In claim 8:
             It is unclear from the claim as to what “ley model”, line 4, is.  It should be --key model--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang  et al. (CN 204948313).
Regarding claim 1, Zhang et al. , according to Figs. 1-7,  discloses  a loudspeaker apparatus (see Fig. 1 or 6) comprising:
             a support connector (see structures 1-3 with structures 6 and 7 shown in Fig. 2 as the support connector)  configured to contact a head of a human (head of user); 
             at least one loudspeaker component (see structure 2 or 3 in Fig. 2 or 3 as the at least one loudspeaker component) including an earphone core (see speaker core 402 or 502 in Fig. 4 as the earphone core) and a housing (see 201, 401, 403 or 301, 501, 503 in Fig. 4 as the housing) for accommodating the earphone core (see Fig. 4 which discloses the earphone core (core 403 or 502) is accommodated by the housing 201, 401, 403 or 301, 501, 503 );  
            wherein the housing (201, 401, 403 or 301, 501, 503 in Fig. 4) is fixedly connected to the support connector (see Fig. 2 or 3 which shows the housing (201, 401, 403 or 301, 501, 503 in Fig. 4)  is fixedly connected to the support connector (1, 6, 7) and has at least one key module (see function key 303, 606 and/or 608 as the at least one key mode); and 
              a control circuit (see structure 6 with circuit board PCBA in Fig. 4 as control circuit) or a battery (see structure 7 with battery 703 in Fig. 4 as the battery) that is contained in the support connector (see circuit board PCBA or battery 703 contained in the support connector (1, 6, 7), 
             wherein the earphone core (speaker core 402 or 502 in Fig. 4) is inherently driven by the control circuit (circuit board PCBA) or the battery (703) to vibrate to generate sound, the sound including at least two resonance peaks (since Zhang  et al., according to Figs. 2-4, discloses an apparatus comprising all of  claim structures as recited in claim 1, and thus it would be capable of generating the sound including at least two resonance peaks as of the claimed invention recited in claim 1).

             Regarding claim 5, see Fig. 4 which shows the peripheral sidewall includes a first peripheral sidewall (see element 202 or 302 as the first peripheral sidewall)  disposed along a length direction of the outer sidewall (201 or 301) and a second peripheral sidewall (see elements 401 and 403 or 501 and 503 disposed along a width direction of the outer sidewall (201 or 301); and the outer sidewall (201 or 301) and the peripheral sidewall (202, 401 and 403 or 302, 501 and 504) are connected to form a cavity that is open at one end ( see cavity inside housing 403 or 503 at one end) and accommodates the earphones core (see core 402 or 502 is accommodated by the cavity within 403 or 503).
            Regarding claim 6,  see Fig. 4 or 6 which shows a key module (see key 303) of the at least one key module (303, 606, 608) is located at a middle position of the outer sidewall or located between the middle position and a top position of the outer sidewall (see keys 303 in Fig. 4 is located between the middle position and a top position of the outer sidewall 301 which is also shown in Fig. 6).
             Regarding  claim 7,  see Fig. 4 which shows the at least one key module (303, 606, 608) includes a key(303) and an elastic socket (see soft cushion 506 where key 303 is set corresponding thereto as an elastic socket) for supporting the key (303); and a key hole disposed on the outer 
             Regarding claim 22,  see casing 403 or 503 in Fig. 4  and details in Fig. 5 and 7 which show  at least a part of the housing (403 or 503) is disposed with at least one sounding hole (see Fig. 5 or 7), and the at least one sounding hole leads out a sound wave in the housing (sound wave from the speaker casing 403 or 503 is led out), the sound wave lead out from the at least one sounding hole is superimposed (interference) with a sound wave of a leaked sound generated by a vibration of the housing (sound wave generated by casing vibration) to reduce the leaked sound (reduce leakage sound, see page 3 of the English translation).
             Regarding claim 23, see Fig. 4 which discloses the at least one loudspeaker component further includes an auxiliary key module (see key 606, 608 as auxiliary key module) configured to supplement a function of the at least one key module (303).

Claim(s) 1, 4, 20, 22, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang  et al. (CN 205336486).
             Regarding claim 1, Zhang et al. , according to Figs. 1-3,  discloses  a loudspeaker apparatus (see Fig. 1 or 2) comprising:
             a support connector (see structures 1-3 shown in Fig. 1 or 2 as the support connector)  configured to contact a head of a human (head of user); 
            at least one loudspeaker component (see bone conduction 4 or 5 in Fig. 1 or 2 as the at least one loudspeaker component) including an earphone core (see speaker  402 or 502 in Fig. 3 as the earphone core) and a housing (see 202, 401, 403 or 302, 501, 503 in Fig. 3 as the housing) for 
            wherein the housing (202, 401, 403 or 302, 501, 503 in Fig. 3) is fixedly connected to the support connector (see Fig. 2 or 3 which shows the housing (201, 401, 403 or 301, 501, 503 in Fig. 4)  is fixedly connected to the support connector (1, 2, 3) and has at least one key module (see function key 205 as the at least one key mode); and 
             a control circuit (see circuit board 304 in Fig. 3 as control circuit) or a battery (see battery 204 in Fig. 3 as the battery) that is contained in the support connector (see circuit board 304 or battery 204  contained in the support connector (1, 2, 3), 
            wherein the earphone core (speaker 402 or 502 in Fig. 3) is inherently driven by the control circuit (circuit board 304) or the battery (204) to vibrate to generate sound, the sound including at least two resonance peaks (since Zhang  et al., according to Figs. 1-3, discloses an apparatus comprising all of  claim structures as recited in claim 1, and thus it would be capable of generating the sound including at least two resonance peaks as of the claimed invention recited in claim 1).
            Regarding claim 4, see Fig. 3 which shows the housing includes an outer sidewall away from the head of the human ( see outer sidewall  with key 205 as the  outer sidewall away from the head of the human) and a peripheral sidewall (see elements  401 and 403 or 501 and 503  having peripheral sidewall shown in Fig. 3 as the peripheral sidewall) connected to the outer sidewall (see sidewall 401, 403 connected to outer sidewall with key 205 in Fig. 3 and which is also shown in Fig. 1), and the outer sidewall (sidewall with key 205) is surrounded by the peripheral sidewall (see Fig. 1 which shows the outer sidewall  (sidewall with function key) is surrounded by the peripheral sidewall 403 or 503 shown in Fig. 3).

            Regarding claim 6,  see Fig. 3 which shows a key module (see key 205) of the at least one key module is located at a middle position of the outer sidewall or located between the middle position and a top position of the outer sidewall (see keys 205 in Fig. 3 is located between the middle position and a top position of the outer sidewall  which is also shown in Fig. 1).
             Regarding  claim 7,  see Fig. 3 which shows the at least one key module includes a key(205) and an elastic socket (see gel pad 405 where key 303 is set corresponding thereto as an elastic socket) for supporting the key (205); and a key hole disposed on the outer sidewall (see hole disposed on the outer sidewall  corresponding to key 205 as shown in Fig. 3 as the key hole), and the key hole cooperates with the key (see the key hole incorporates with  key 205 as show in Fig. 3 and 1).
            Regarding claim 20, see Fig. 1 or 2 which  shows the housing (housing at 4 or 5) further includes at least one contact area (see area 401 or 501 in Fig. 5 as contact area), and the at least one contact area (401 or 501) is at least partially in contact with a user directly or indirectly; wherein the contact area (401 or 501) includes at least a first contact area region and a second contact area region (see contact area in Fig. 1 or 2 and page 4 of the English translation which  has 
            Regarding claim 22,  see casing 401, 403 or 501, 503 in Fig. 3  which shows  at least a part of the housing is disposed with at least one sounding hole (see page 4, paragraph 2 and 3, lines 3-17 of the translation), and the at least one sounding hole leads out a sound wave in the housing (sound wave from the speaker shell is led out), the sound wave lead out from the at least one sounding hole is superimposed with a sound wave of a leaked sound generated by a vibration of the housing to reduce the leaked sound (reduce sound leakage, see page 4, lines 3-17, of the English translation).
            Regarding claim 23, see Fig. 3 which discloses the at least one loudspeaker component further includes an auxiliary key module (see other functional keys including volume key 306 as auxiliary key module, see page 4, lines 37-38, of the translation) configured to supplement a function of the at least one key module (see page 4, lines 18-38, of the translation).
             Regarding claim 25, see Fig. 3 which further discloses an indicator lamp (see LED 308 as an indicator lamp); wherein the indicator lamp (LED 308) is located on the housing or the support connector (see LED lamp 308 shown in Fig. 3) , and is configured to display a status of the at least one loudspeaker component (see lamp 308 used to indicate the open/close state, volume adjusting, function keys, page 4 lines 24-38, of the translation) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  et al. (CN 204948313)  or Zhang  et al. (CN 205336486) in view of  Liao et al. (WO 2017024595A1)
             Regarding claim 12, Zhang et al. ‘313, according to Figs. 1-7, and Zhang  et al. ‘486, according to Figs. 1-3, each  discloses all of limitation recited in claim 12 (see the 102 rejections above) except for the  use of  the earphone core at least including: a composite vibration component composed of a vibration board and a second vibration conductive plate, and the composite vibration component generates the two resonance peaks .
            Liao et al., according to Figs. 18-20, discloses the use of  the earphone core (see speaker in Fig. 18A) including: a composite vibration component (see vibration plates 1801 and  1802, ) composed of a vibration board (see vibration plate 1802 as vibration board ) and a second vibration conductive plate (see vibration plate 1801 as second vibration conductive plate), and the composite vibration component generates the two resonance peaks (see Fig. 19 which discloses the composite vibration component that generates the two resonance peaks).
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the apparatus of Zhang et al. by replacing the earphone core/speaker with the speaker as taught by Liao et al. which includes a composite vibration component  composed of a vibration board (1802) and a second vibration conductive plate (1801) for generating the two resonance peaks.
             The motivation for this modification is obtain an alternative embodiment capable of  providing wide range of acoustic sound and improve the frequency response of the speaker.
             Regarding claim 13, see Fig. 18A  of Liao et al. which  disclose the earphone core (speaker) further includes at least one voice coil (see coil 1808) and at least one magnetic circuit 
              Regarding claim 14, see page 18 of the translation, paragraph 4, lines 1-5, or claim 5 of Liao et al. which disclose wherein a stiffness coefficient of the vibration board is greater than a stiffness coefficient of the second vibration conductive plate.
             Regarding claim 15, see Fig. 20 of Liao et al. which discloses  the earphone core further includes a first vibration conductive plate (see plate 2003 as first vibration conductive plate); wherein the first vibration conductive plate (2003) is physically connected to the composite vibration component (2001, 2002); the first vibration conductive plate (2003) is physically connected to the housing (see housing 2019 connected to plater 2003); and the first vibration conductive plate generates another resonance peak (see page 19, last paragraph, of the translation).
             Regarding claim 17, see Figs 16-17 of Liao et al. which disclose the housing further includes at least one contact area (area 1601 in Fig. 16 or area in Fig. 17), and the contact area is at least partially in contact with a user directly or indirectly; wherein the contact area has a gradient structure (gradient structure, convex/concave or protrusion shown in Figs. 16 and 17) so that a pressure distribution on the contact area is uniform (see pages 16 and 17 of the translation).
              Regarding claim 24,  Zhang et al. ‘313 and Zhang et al. ‘486, each discloses all of limitation recited in claim 12 (see the 102 rejections above) except for the  use of  a voice control system configured to receive and execute voice control instructions.

            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the apparatus of either Zhang et al. by providing thereto the voice control system as  taught by Liao et al. for  receiving and executing voice control instructions.  
            The motivation for this modification is to enable the speaker apparatus of either Zhang et al. to function as a hearing aid, and thus makes the apparatus more comparable. 
Allowable Subject Matter
Claims 2, 3, 8, 9  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 3, 8 and 9 are allowable over the prior art of record because the prior art of record including CN 204948313 or CN 205336486 as the closest prior art which is directed to a similar subject matter of the claimed invention (see details in the 102 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include the following claimed features:
             Claimed features including: a contact position between the support connector and the head of the human includes at least one contact point; and a distance between a center of a key module 
             Claimed features including: a connecting part between the support connector and the housing has a central axis, an extension line of the central axis has a projection on a plane on which an outer side surface of a key of the at least one ley model is located, and an included angle between the projection and a long axis direction of the key is less than 10o, as recited in claim 8.
            Claimed features including: a center of a key module of the at least one key module and a vibration fulcrum of a loudspeaker component of the at least one loudspeaker component have a first distance; a center of the housing and the vibration fulcrum of the loudspeaker component have a second distance; and a ratio of the first distance to the second distance is not greater than 0.95, as recited in claim 10.
            Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 2, 8 and 10.   Therefore, claims 2, 8, and 10 are allowable over the prior art of record, and claims 3 and 9 are also allowable over the prior art of record for the same reasons as of their respective parent claim.

                                                                    Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound apparatus having a first speaker unit and a second speaker unit, a band or connector to connect the first speaker unit  to the second speaker unit, and each of the speaker units having a housing having a cavity to accommodate a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688